     Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 1 of 22




                        UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

CHARLES BAKER, et al.,                    )
                                          )
       Plaintiffs,                        )
                                          )
v.                                        ) CASE NO. 3:19-cv-00572-RAH
                                          )       WO
RABREN GENERAL                            )
CONTACTORS,                               )
INC., et al.,                             )
                                          )
       Defendants.                        )

                     MEMORANDUM OPINION AND ORDER

I.     Introduction

       This is a construction contract and performance dispute made complex by the

lack of contractual formality by two sophisticated parties at the outset of their

latest—but not their first—relationship.

       Presently before the Court is the Motion to Compel Arbitration, or In the

Alternative, Motion to Dismiss Plaintiffs’ Claim (Motion) (Doc. 12), filed by

Defendant Rabren General Contractors, Inc.1 (Rabren) and the Objection and Motion

to Strike Defendants’ Evidence (Objection) (Doc. 20), filed by Baker Construction

Services, LLC (Baker). The Motion seeks enforcement of an arbitration clause



1
 Rabren General Contractors, L.P. and Rabren General Contractors, L.P. of Auburn formerly
were plaintiffs in this action but were voluntarily dismissed.
                                             1
      Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 2 of 22




contained in an unexecuted written subcontract drafted by Rabren in the course of

the parties’ negotiations over one specific project (Subcontract).        Despite the

subcontract’s clear language stating that it is not valid unless initialed, Rabren

demands arbitration of Baker’s claims on the basis of the latter’s manifestation of its

assent to the Subcontract through its subsequent actions. Rabren also contends, in

the alternative, that the Complaint should be dismissed for failure to state a claim.

         Having reviewed the parties’ briefs and evidentiary submissions on this matter

and having conducted oral argument, the Court denies the Motion in full. Because

the affidavit made the basis of Baker’s Objection has not affected this decision, the

Court further denies the Motion to Strike as moot.

II.      General Facts and Background

         Baker is a concrete contractor that has worked with Rabren, a general

contractor and Alabama corporation, on several projects dating back to 2000. (Doc.

18-1.)     In 2015, at least according to Baker, Baker and Rabren reached an

understanding and agreement in which Rabren would hire Baker to perform all of

Rabren’s concrete work in Alabama in exchange for Baker’s agreement not to bid

against Rabren on any projects. (Doc. 1 at 2, 6.) Over the years, the parties’ dealings

on specific projects largely had taken the form of handshake arrangements. (Doc.

18-1.) For the most part, purchase orders and email communications usually

evidenced their relationship and accord. (Id.)


                                            2
     Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 3 of 22




       On September 16, 2015, Rabren entered into a Prime Contract with Auburn

City Schools for the construction of a new high school in Auburn, Alabama (the

Auburn project). (Doc. 13-1 at 3.) Consistent with the parties’ past practice, emails

and discussions between Rabren and Baker followed. (Id.) Ultimately, sometime

in September 2015, Rabren hired Baker to perform all concrete work on this site for

$952,157.00. (Id.)

       Thereafter, Rabren sent Baker a 44-page Subcontract for Baker to execute in

connection with the Auburn project. (Id. at 3-4.)       Two men from Rabren—Jon

Rabren, its Vice President, and Bruce Ward (Ward), its Senior Project Manager—

reviewed and approved the operative text. (Id. at 3.)

       The Subcontract identified Rabren as the General Contractor and Baker as the

Subcontractor. (Doc. 13-3 at 17.) Crucially here, it contained an arbitration

agreement requiring arbitration of “all claims of the Subcontractor” under the

construction industry rules of the American Arbitration Association. (Id. at 15.) The

Subcontract included signature lines for both Rabren and Baker. (Id. at 17.) In bold

type at the top of each page, the following statement appeared:

       FOR THE SUBCONTRACT TO BE VALID, YOU MUST INITIAL
       EVERY PAGE; INITIALS ______________

(Id. at 4-46.)

       On October 7, 2015, Ward mailed two copies to Baker’s last known physical

mailing address. (Doc. 13-2 at 2.) The cover letter’s second sentence reads: “Please
                                         3
     Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 4 of 22




initial the front of all pages, sign, and return both copies to 306 Persimmon Drive,

Auburn, AL 36830.” (Id. (emphasis in original).) On November 24, 2015, another

copy was sent to Charles Baker, not Baker Construction, via an email address

previously used by one of his predecessor companies. (See Doc. 13-1 at 3; see also

Doc. 13-3 at 2.) Ward sent a follow-up email on December 14, 2015. (Doc. 13-1 at

3-4; see also Doc. 13-4.) That missive specifically asked Charles Baker whether he

would “be in town this week or next,” as Ward would “like to sit down with . . .

[him] and review scope and finalize [S]ubcontract.” (Doc. 13-4 at 2.)

      Yet, even while discussion over the terms apparently followed, the

Subcontract was not initialed or signed by either party.

      Instead, although neither party had done so, Rabren allowed Baker to proceed

and perform the general work outlined in the Subcontract. (Doc. 19-3.) In addition

to these broad responsibilities, Baker undertook certain other tasks contemplated

under the Subcontract, such as the procurement of liability insurance and submission

of pay applications. (Doc. 18-1 at 10, 14-15.) Furthermore, although the Subcontract

required that any changes and modifications to the terms and conditions be reduced

to writing and signed by the parties in order to be valid, no such change orders were

ever executed despite the fact that changes were made during Baker’s performance

on the Auburn project. (Docs. 13-3 at 17; 13-8 at 1-5; 18-1 at 13.)

      In August 2016, Baker left the Auburn project. (Doc. 13 at 9.) According to


                                          4
       Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 5 of 22




Charles Baker, he did so because of nonpayment by Rabren, alleged racial and ethnic

hostilities by Rabren employees toward himself and other Baker employees, and

Rabren’s purported failure to prepare the site for Baker’s work. (Id.) Rabren,

however, claims that Charles Baker and his company simply abandoned their

responsibilities as a result of performance issues and nonpayment. (Doc. 13-1 at 5.)

At the time of this departure, Rabren had paid $508,670.44 despite being fully aware

that neither party had signed or initialed the Subcontract. (Id.)

       After leaving the Auburn project, Baker submitted a claim to Rabren’s surety.

(Docs. 13-12; 13-13; 18-1 at 16.) As part of its investigation process, the surety

requested a copy of Baker’s supporting documents. (Doc. 18-1 at 16.) Among the

documents submitted by Baker in response was the unexecuted Subcontract. (Id.)

III.   Relevant Legal Principles

       Passed in 1925, and presently codified in title 9 of the United States Code, the

Federal Arbitration Act was designed to facilitate the enforcement of arbitration

agreements. 9 U.S.C. § 2; S. Rep. No. 68-536, at 3 (1924); H.R. Rep. No. 68-96, at

1–2 (1924); Kulukundis Shipping Co., S/A v. Amtorg Trading Corp., 126 F.2d 978,

983 (2d Cir. 1942). Over time, the FAA has come to be seen as embodying “a liberal

federal policy favoring arbitration,” and its second section (Section 2) always has

been regarded as its “primary substantive provision.” Moses H. Cone Mem’l Hosp.

v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983). Per this section’s first sentence,


                                           5
     Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 6 of 22




widely known as the FAA’s “Command Clause,” the FAA preempts any contrary

state law in cases involving interstate contracts or maritime transactions. Dean

Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 221 (1985). “Under the FAA, parties

cannot be forced to submit to arbitration if they have not agreed to do so.” Chambers

v. Groome Transp. of Ala., 41 F. Supp. 3d 1327, 1339 (M.D. Ala. 2014) (quoting

Chastain v. Robinson-Humphrey Co., 957 F.2d 851, 854 (11th Cir. 1992)). A court

must itself determine whether an agreement to arbitrate unless the parties have

expressly agreed to leave such decision to an arbitrator. See id. at 1335-36

(discussing First Options of Chicago., Inc. v. Kaplan, 514 U.S. 938, 944-45 (1995)).

       As the Eleventh Circuit has said, “a party seeking to avoid arbitration must

[first] unequivocally deny that an agreement to arbitrate was reached and must offer

some evidence to substantiate the denial.” Magnolia Capital Advisors, Inc. v. Bear

Stearns & Co., 272 F. App’x 782, 785 (11th Cir. 2008) (internal citations omitted).2

To do so, the resistant party must “‘substantiate[] the denial of the contract with

enough evidence to make the denial colorable.’” Id. Once—and only once—an

agreement to arbitrate has been put “in issue,” the FAA requires the district court to

“proceed summarily to the trial thereof” and, if the objecting party has not requested

a jury trial, “hear and determine such issue.” Id. (internal citations omitted).


2
  Although unpublished opinions, generally denominated by a cite to the Federal Appendix or
some electronic medium, “are not considered binding precedent . . . , they may be cited as
persuasive authority.” 11th Cir. R. 36-2. The Court treats them as such here and elsewhere.
                                            6
     Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 7 of 22




         The test to determine arbitrability and the allocation of the parties’ burdens is
clear:

         Section 2 requires a two-pronged inquiry: first, whether there is an
         arbitration agreement in writing; and second, if so, whether the
         agreement is part of a transaction involving interstate commerce. [The
         party seeking to compel arbitration] bears the burden of proving both
         prongs. These prongs also are not resolved with the “thumb on the scale
         in favor of arbitration because the federal policy favoring arbitration
         does not apply to the determination of whether there is a valid
         agreement to arbitrate between the parties.

Chambers, 41 F. Supp. 3d at 1338 (internal citations omitted).

         Usually, courts must look to state law principles of contract formation to

determine whether an agreement to arbitrate exists. See First Options, 514 U.S. at

944; Chambers, 41 F. Supp. 3d at 1342.

         In addition, the Eleventh Circuit has countenanced the use of the summary

judgment-like standard to resolve a motion to compel arbitration. See In re Checking

Account Overdraft Litig., 754 F.3d 1290, 1294 (11th Cir. 2014) (describing an order

compelling arbitration as “summary-judgment-like” and “in effect a summary

disposition of the issue of whether or not there has been a meeting of the minds on

the agreement to arbitrate”).

IV. Discussion

         A.    Rabren’s Arbitration Motion

         The primary issue before the Court is Rabren’s insistence that Baker must

resort to arbitration pursuant to the relevant provision of the unsigned and uninitialed


                                             7
     Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 8 of 22




Subcontract.

      The parties, naturally, provide sharply divergent arguments as to this issue.

According to Rabren, the parties discussed the Subcontract in general and its terms

and conditions in particular, and Baker manifested its intent to be bound by the

Subcontract during these consultations and by its subsequent actions. (Doc. 13-1.)

Baker disputes Rabren’s assertions, submitting affidavit testimony from Charles

Baker unequivocally stating that he “never saw, signed or agreed to the alleged

contract” (Doc. 18-1 at 17), “never discussed the alleged subcontract with any of the

Defendants,” (Doc. 18-1 at 2), and “did not agree to or act under the alleged

subcontract” (Doc. 18-1 at 16).

      But for the undisputed fact that the Subcontract was never signed and initialed

by the parties to this case, including Rabren, the Motion would be a quick one for

the Court to resolve favorably to Rabren.

      However, as in life, rarely do things come easy. In as much as Rabren argues

that Baker’s actions subsequent to Rabren’s submission of the Subcontract constitute

evidence of Baker’s manifestation of the Subcontract’s acceptance, Rabren’s

decision to allow Baker to begin and continue its work on the Auburn project in the

absence of an executed Subcontract equally supports the conclusion that Rabren did

not intend the parties to be bound by it. As such, that Baker performed concrete

work at the Auburn project after the Subcontract was sent to Baker constitutes little


                                            8
     Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 9 of 22




evidence that either party intended to be bound by it. The evidence, in other words,

cuts for and against both parties, far less than necessary to support any definitive

determination as to the parties’ original intent and thus an order compelling

arbitration.

      Regardless, Baker and Rabren present the Court with something else entirely:

a completely unsigned Subcontract, one not even signed by the very party now

demanding its enforcement during the entire time of the parties’ association; general

noncompliance by both parties with its terms and conditions; and contrasting

testimony regarding each party’s knowledge of and intent to be bound by the

Subcontract. Perhaps recognizing the difficultly presented by its failure to present a

written signed Subcontract, Rabren resorts to inundating the Court with over 100

pages of affidavit testimony, emails, unsigned change orders, unsigned payment

applications, and project drawings and specifications in an attempt to show that

although Baker never signed the Subcontract, nevertheless Baker is bound by it

through its actions. (Docs. 13; 14.) Baker is no less guilty, for it too has flooded the

Court with over 100 pages of affidavit testimony and emails in an attempt to prove

the opposite. (Docs. 17; 18-1; 18-2; and 19.) While the parties’ document dump

may occasionally lead to the inescapable conclusion that there is a genuine issue of

material fact on the issue of mutual assent, this is not so here.




                                           9
    Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 10 of 22




      Well-established law explains why this is so. Both the Supreme Court and

the Eleventh Circuit have held that because arbitration is a matter of contract,

determining the validity of an arbitration agreement “is generally a matter of state

law.” Entrekin v. Internal Med. Assocs. of Dothan, P.A., 689 F.3d 1248, 1251 (11th

Cir. 2012) (quoting Stolt-Nielsen S.A. v. Animal Feeds Int’l Corp., 559 U.S. 662,

681 (2010)); see also Caley v. Gulfstream Aero. Corp., 428 F.3d 1359, 1368 (11th

Cir. 2005) (“[I]n determining whether a binding agreement arose between the

parties, courts apply the contract law of the particular state that governs the

formation of contracts.”). This law compels all courts to “apply ordinary state-law

principles that govern the formation of contracts.” First Options, 514 U.S. at 944.

And, of course, “[t]he highest court of each State . . . remains the final arbiter of

what is state law.” Montana v. Wyoming, 563 U.S. 368, 377 n.5 (2011).

      Under Alabama law, “[t]he requisite elements of [a contract] include: an offer

and an acceptance, consideration, and mutual assent to terms essential to the

formation of a contract.” Lyles v. Pioneer Housing Sys., Inc., 858 So. 2d 226, 229

(Ala. 2003) (quoting Ex parte Cain, 838 So. 2d 1010, 1027-28 (Ala. 2002)). Not

only must assent “be manifested by something,” S. Energy Homes, Inc. v. Hennis,

776 So. 2d 105, 108 (Ala. 2000), but “one who asserts that she is not a party to a

contract in order to avoid arbitration ‘disclaims any basis for recovery on her claims’

under the contract,” Lyles, 858 So. 2d at 229 (citing Ex parte Warren, 718 So. 2d 45,


                                          10
    Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 11 of 22




47-48 (Ala. 1998) (plurality opinion)). Accordingly, the issue before the Court is

whether, under the particular facts in this case, the signatures and initials of both

parties are required in order to demonstrate, under a summary judgment-like

standard, the existence of mutual assent to the formation of the arbitration agreement

in the Subcontract.

      Alabama law provides “[t]he purpose of a signature on a contract is to show

mutual assent.” Ex parte Rush, 730 So. 2d 1175, 1177-78 (Ala. 1999) (citing Ex

parte Holland Mfg, 689 So. 2d 65 (Ala. 1996)). But the Eleventh Circuit has noted

that, “while the FAA requires that the arbitration agreement be in writing, it does not

require that it be signed by the parties.” Caley, 428 F.3d at 1368. Alabama’s state

appellate courts have said the same. See, e.g., Bowen v. Sec. Pest Control, Inc., 879

So. 2d 1139 (Ala. 2003); Rush, 730 So. 2d at 1175.

      It is that general proposition that Rabren advances in arguing that no

signatures are needed on the Subcontract when the parties’ own actions manifest

their intent to be bound by the terms and conditions of the contract. (Doc. 13 at 13-

19.) And Rabren is correct that there are a multitude of case decisions where

Alabama courts, state and federal, have compelled arbitration under a contract or

document that is void of signatures.




                                          11
    Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 12 of 22




      However, Rabren ignores the recognized exceptions to the rule regarding the

ability to enforce an arbitration provision in the absence of a signed contract or

document. As the Supreme Court of Alabama has held,


      Unless a contract is required by a statute to be signed (the FAA contains
      no such requirement), or by the Statute of Frauds to be in writing (the
      contract here is not subject to Alabama's Statute of Frauds, Ala. Code
      1975, § 8-9-2, which requires the signature of the party against whom
      enforcement is sought), or unless the parties agree that a contract is
      not binding until it is signed by both of them ..., it need not be signed by
      the party against whom enforcement is sought, provided it is accepted
      and acted upon.

Rush, 730 So. 2d at 1178 (emphasis added). It is the third referenced exception that

this Court ordered the parties to address in supplemental briefing after conducting

oral argument on the Motion and Motion to Strike. (Doc. 34.)

      In the present case, the Subcontract that Rabren seeks to invoke is, if nothing

else, unambiguous in one crucial respect: in clear and unmistakable terms it provides

that it is not valid unless each page is initialed by the parties. (See Doc. 13-3 at 3-

46.). Even the first email from Rabren confirms a necessary signature requirement,

as it says so in its very second clause—and in bold underline. (See Doc. 13-2 at 2.)

As written and conveyed, the Subcontract itself thus explicitly limits how the parties

can manifest their intent and, here, that can only be through initialing the

Subcontract. (See Doc. 13-3 at 3-46.) From the very beginning, the Subcontract

thus predicated its enforceability on the parties’ compliance with several explicit

                                          12
     Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 13 of 22




requirements. Whatever the parties did thereafter cannot change this essential fact:

its existence—which included that fateful arbitration clause—depended upon

compliance with its conditions, regardless of the parties’ thought then and

afterward.3

       While parties can manifest their intent to be bound by a contract through their

subsequent actions, thereby ratifying it, e.g., Hennis, 776 So. 2d at 108, similar

express limitations on how the parties can manifest assent have prompted a number

of federal and state courts to refuse to enforce arbitration agreements in contracts

that require the parties to sign them. See, e.g., Stover v. Valley Rubber LLC, No.

5:18-cv-1795-LCB, 2019 WL 4538682, at *3 (N.D. Ala. Sept. 19, 2019); Med Ctr.

Cars, Inc. v. Smith, 727 So. 2d 9, 14-15 (Ala. 1998) (concluding that arbitration

agreement contained in a buyer’s order that contained language stating that it was

not valid unless accepted by the seller was not enforceable because the defendant

seller failed to sign the buyer’s order); Blue Cross & Blue Shield of Ala. v. Woodruff,

803 So. 2d 519, 526 (Ala. 2001) (refusing to enforce arbitration agreement contained

in insurance policy amendment that was not properly amended under policy

language due to absence of a signature); Premiere Chevrolet, Inc. v. Headrick, 748

So. 2d 891, 892-93 (Ala. 1999) (relying on and reaching the same conclusion as



3
  In such cases, relief can be sought, but not based on the contract. Instead, either party would be
forced to resort to quasi-contract or tort theories.
                                                13
    Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 14 of 22




Medical Centers Cars, Inc. v. Smith, 727 So. 2d at 14). Ratification of a contract

can, in fact, take place via action even as to an unsigned document, but only when

the contract plainly classifies such conduct as having that effect. Cf. Baptist Health

Sys. v. Mack, 860 So. 2d 1265, 1273-74 (Ala. 2003) (explaining what kind of post-

receipt conduct can amount to true ratification and ultimately enforcing an

arbitration agreement between an employee and employer where the terms of the

arbitration agreement specifically indicated that an employee’s continued

employment would indicate acceptance of the agreement); Young v. Turner

Specialty Servs., LLC, No. 7:18-cv -02083-LSC, 2019 WL 2869676, 2019 U.S. Dist.

LEXIS 111298 (N.D. Ala. July 3, 2019) (canvassing relevant case law). Otherwise,

only a signature will work to render enforceable a contract onto which such a

prerequisite has been crafted. See Power Equip. Co. v. First Ala. Bank, 585 So. 2d

1291, 1296 (Ala. 1991) (“When a competent adult, having the ability to read and

understand an instrument, signs a contract, he will be held to be on notice of all the

provisions contained in that contract and will be bound thereby.”).

      For example, in Stover, the United States District Court for the Northern

District of Alabama, in applying Alabama law, refused to enforce an arbitration

agreement that was contained in an employee handbook. It did so because the

written handbook acknowledgement expressly required that it be signed by the

general manager to constitute a binding contract.       2019 WL 4538682, at *3.


                                         14
     Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 15 of 22




Discussing the exceptions outlined in Ex parte Rush, the Stover court noted “there

is evidence that the parties agreed that the contract to arbitrate was not binding unless

it was signed by both parties.” Id. In such a situation, only nonenforcement could

follow because, after all, it could find no express, unequivocal agreement to that

effect.

          Indeed, the principle regarding application of the contract language equally

has been applied when nonparties attempt to compel arbitration based on a written

arbitration provision whose express language limits its application to the signatory

parties, even when the nonsignatory may have otherwise attempted to manifest its

assent through its actions, such as acting in conformity with the agreement. See,

e.g., Nissan N. Am., Inc. v. Scott, 246 So. 3d 90, 93-94 (Ala. 2017) (refusing to

compel arbitration against a nonsignatory based on the express language of the

arbitration agreement that limited its application to only the signing parties); Ex

parte Stamey, 776 So. 2d 85, 89 (Ala. 2000) (stating that where “the language of the

arbitration provisions limited arbitration to the signing parties”, the court has not

allowed the claims against the nonsignatories to be arbitrated).

          That the parties each may have acted in conformity with some of the

provisions of the Subcontract is largely without consequence, especially under the

facts here, where it appears that both parties (including Rabren) failed to strictly

comply with all of the terms of the Subcontract. In other words, partial compliance


                                           15
     Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 16 of 22




does not rise to the level of proving manifestation of assent from a “summary-

judgment-like” standpoint, especially in the presence of contested evidence that

Baker actually was aware of the Subcontract when it performed the concrete work

at the Auburn project.4

       Rabren’s additional points are just as unavailing. It first points to Baker’s

affirmative action in submitting a copy of the unexecuted Subcontract to Rabren’s

bonding company as part of Baker’s bond claim (Doc. 13) as evidence that Baker

agreed to and acknowledged the terms of the Subcontract. But the legal ramification

is a nonissue because, again, the Subcontract requires it to be signed and initialed to

be valid.

       Rabren next presents evidence of discussions that it purportedly had with

Baker about the Subcontract and other communications (primarily emails) and

documents, such as unsigned change orders and unsigned and unnotarized pay

applications5 that reference a subcontract number and project price that are


4
    A review of the Complaint reveals that Baker does not sue Rabren on the Subcontract, nor does
it appear that Baker must sue Rabren on the Subcontract in order to successfully pursue a
nonpayment claim. See, e.g., Dannelly Enters. v. Palm Beach Grading, Inc., 200 So. 2d 1157 (Ala.
2016). At oral argument, Baker stipulated that it is not suing Rabren for breach of the Subcontract
and is not basing, and will not base in the future, its claims on the Subcontract. Having stipulated
that it is not and will not sue on the Subcontract or base its claim on the Subcontract and with the
Court having relied upon that representation as part of the basis for denying Rabren’s arbitration
motion, Baker cannot later shift gears and invoke the Subcontract in this litigation in support of
any claim for relief or damages. “Having saddled up to that horse, [Baker] must continue riding
it.” Randolph v. Green Tree Fin. Corp.-Ala., 244 F.3d 814, 816 (11th Cir. 2001).
5
  Baker has submitted pay applications of its own that do not reference a subcontract number, but
instead reference a “PO.”
                                                16
     Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 17 of 22




consistent with those referenced in the Subcontract. But again, these documents do

not alter the language of the Subcontract that requires it to be initiated on every page

to be valid. Moreover, none of the documents submitted by Rabren reflect an

unequivocal acknowledgment that Baker was agreeing to be bound by the

Subcontract’s every term and condition, nor do they contain language that expressly

incorporated the Subcontract and all of its terms by reference. See, e.g., Dannelly

Enters. v. Palm Beach Grading, Inc., 200 So. 2d 1157 (Ala. 2016) (concluding that

contractor could not compel arbitration of claims against subcontractor where record

evidence only showed that the parties were operating under a work order submitted

by the subcontractor). Indeed, not only did Rabren not require Baker to sign the

Subcontract prior to performance, but it also has presented written change orders and

pay applications6 that were not signed by Baker either. (Docs. 13-8 at 2-5; 13-9 at

2-5.) Under the Subcontract, even these written change orders had to be signed in

order to be valid. Yet, again, Rabren required no such signatures, in effect ignoring

its own contract’s specifications.




6
  The pay applications do not contain language stating that the signatory subcontractor was
agreeing to the terms and conditions of the Subcontract, and they do not expressly incorporate the
Subcontract by reference. The pay applications do refer to the “Contract Documents” but they do
not define or explain what those contract documents consist of. Thus, even if the pay applications
had been signed and notarized by Baker, it is doubtful they would constitute sufficient summary-
judgment-like evidence of Baker’s assent to the Subcontract to warrant enforcement of the
arbitration agreement.
                                               17
     Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 18 of 22




      In short, the Subcontract clearly contemplates that both parties had to sign and

initial the Subcontract in order for it to be valid and binding. Here, not only was the

Subcontract not signed by Baker (against whom Rabren is trying to enforce it), but

it is also not signed by Rabren. When considered in the light most favorable to the

nonmoving party, given Baker’s unequivocal denial of an agreement to arbitrate

under the summary-judgment-like standard that this Court must follow, Rabren has

not met its burden under the FAA. Therefore, Rabren’s arbitration motion must be

denied.

      B.     The Motion to Dismiss

      In the alternative, Rabren argues that Baker’s claims should be dismissed for

failure to state a claim. The Court will address each of Baker’s claims in turn.

             1. The Breach of Contract Claim

      Count I is a claim for Breach of Contract founded upon two alleged contracts

between Baker and Rabren.

      The first is a purported “exclusive provider contract” between the parties for

Baker to perform all of the concrete work for Rabren’s projects in Alabama in

exchange for Baker’s agreement not to bid against Rabren for projects involving

concrete work in Alabama. (Doc. 1 at 2, 6.) Baker maintains that Rabren breached

this agreement when Rabren hired other companies to perform concrete work for

Rabren. (Id. at 6.)


                                          18
     Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 19 of 22




       The other claim is more specific, as it actually concerns the Auburn project.

In particular, Baker claims that it had an agreement with Rabren to pour concrete for

the stairwells and archways at Auburn High School but that Rabren breached this

pact by not adequately and properly preparing the site for Baker’s work and not fully

paying Baker for the work that it actually performed. (Doc. 1 at 3.)

       In the Motion, Rabren moves to dismiss the “exclusive provider contract”

claim, arguing that it is barred by the Statute of Frauds. (Doc. 13 at 24.) Rabren

does not move to dismiss the contract claim specific to the Auburn project on this

basis.7 Accordingly, the Court will only address the “exclusive provider contract”,

which Rabren characterizes as the “universal contract” claim.

       In its simplest, Rabren argues that the exclusive provider contract claim

“consists of an oral agreement contemplating performance for a period longer than

one year” and therefore it violates Alabama Code (1975) § 8-9-2. (Doc. 13 at 24.)

Conversely, Baker contends the Statute of Frauds does not apply because the

referenced projects could be completed within one year and the statute only applies

to executory contracts. (See Doc. 18 at 24-26.)




7
  Rabren also raises a Twombly/Iqbal argument in response to the breach of contract claim. This
Court, however, believes Baker has sufficiently pleaded this claim in its Complaint at this point.
However, this does not mean that this claim will survive a summary judgment motion directed to
the underlying facts surrounding this claim.
                                               19
    Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 20 of 22




      As it concerns the Statute of Frauds, it very well may be that it bars the

contract claim, but it is too early in this case for the Court to make a dispositive

ruling regarding the statute’s application. The Statute of Frauds is an affirmative

defense that can only be considered at this stage if it is apparent on the face of the

Complaint that it applies. See Hudson Drydocks, Inc. v. Wyatt Yachts, Inc., 760 F.2d

1144, 1146 n.3 (11th Cir. 1985). At this point, the Court cannot conclude that

dismissal of this claim based on the Statute of Frauds inexorably follows based on

the face of the Complaint. Accordingly, the Court will deny the Motion to the extent

it seeks dismissal of Count I, but will be ready to address it once the parties adduce

additional relevant facts at or before this matter’s summary judgment deadline.


             2. Hostile Work Environment
      Count II of the Complaint alleges that Baker was subject to a racially and

ethnically hostile work environment from Rabren in violation of 42 U.S.C. § 1981.

In particular, its performance and payment, Baker insists, was negatively impacted

because of the racial and ethnic animosity exhibited by Rabren employees at the

jobsite. (Doc. 1 at 7-8.)

      Rabren targets this claim for dismissal. It first argues that this kind of claim

requires the existence of an underlying contract, and since there is no underlying

contract due to the Statute of Frauds, there can be no Section 1981 claim. (Doc. 13

at 26.) In addition, Rabren argues that Baker, as an artificial entity, cannot assert a

                                          20
     Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 21 of 22




hostile work environment claim as a matter of law. (Id. at 27.)

       The Court finds both of these attacks to be premature at this stage. First, to

the extent Rabren challenges this claim based upon the Statute of Frauds, the Court

already has concluded so. As to whether a Section 1981 hostile work environment

claim can be asserted by an artificial entity as a matter of law, the same conclusion

follows. In the Court’s view, at this stage, the parties simply have not provided

sufficient facts and legal argument to rule regarding the validity of such a claim,

especially since the legitimacy of this claim could turn on factual issues such as the

type of artificial entity at issue8, the number of and race and ethnicity of each of its

members, owners and employees, the nature of the hostile environment in terms of

who said what, when and to whom, and the impacts and damages specific to the

entity. The Court thus will revisit Rabren’s argument at the summary judgment stage

with the hope that the parties have further developed the factual and legal basis for

this argument, particularly whether it holds any water within the Eleventh Circuit.


V.     Conclusion

       For the foregoing reasons, it is hereby ORDERED that Defendant Rabren

General Contractors, Inc.’s Motion to Compel Arbitration, Or in the Alternative,



8
  The Court foresees a distinction that could be drawn based on the type of artificial entity involved.
For example, a closely-held single-member limited liability company may have a more racial and
ethnic identity compared to a multi-shareholder C-corp. that is largely disconnected from the
identities of its thousands of shareholders and employees.
                                                 21
    Case 3:19-cv-00572-RAH-JTA Document 42 Filed 05/05/20 Page 22 of 22




Motion to Dismiss Plaintiffs’ Claims (Doc. 12) is due to be and is hereby DENIED.

It is further ORDERED that Baker Constructions Services LLC’s Objection and

Motion to Strike Defendants’ Evidence (Doc. 20) and Motion for Leave to File

Reply (Doc. 39) are DENIED as moot.

      DONE, this 5th day of May, 2020.


                                      /s/ R. Austin Huffaker, Jr.
                               R. AUSTIN HUFFAKER, JR.
                               UNITED STATES DISTRICT JUDGE




                                       22
